                   Case 1:16-cr-00776-VEC Document 972
                                                   970 Filed 12/28/18
                                                              12/21/18 Page 1 of 1
                                                    U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York
                                                                 The Silvio J. Mollo Building
                                                                 One Saint Andrew’s Plaza
                                                                                                USDC SDNY


   MEMO ENDORSED
                                                                 New York, New York 10007       DOCUMENT
                                                                                                ELECTRONICALLY FILED
                                                                 December 21, 2018              DOC #:
                                                                                                DATE FILED: 12/28/2018
          BY ECF


          The Honorable Valerie E. Caproni
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                 Re:     United States v. Ciminelli, Aiello, & Gerardi, S2 16 Cr. 776 (VEC)

          Dear Judge Caproni:

                  In an order dated December 12, 2018, the Court directed that, should parties be unable to
          come to a resolution regarding outstanding forfeiture issues, the Government must submit a brief
          in support of its application for forfeiture no later than January 11, 2019; the defendants must
          respond no later than January 25, 2019; and the Government must reply no later than February 1,
          2019. In order to permit the parties to continue discussions regarding forfeiture and to seek to
          resolve the issue without further litigation, the parties respectfully request that the deadline for the
          Government’s brief be adjourned to February 8, 2019; the deadline for the defendants’ responses
          be adjourned to February 22, 2019; and the deadline for the Government’s reply be adjourned to
          March 1, 2019. See Fed. R. Crim. P. 32.2(b)(1)(C) & (e)(1) (providing that a general order of
          forfeiture may be amended at any time).
This application is GRANTED. The Court adopts the             Respectfully submitted,
briefing schedule proposed by the parties. Further extensions
of this schedule are not likely to be granted.                GEOFFREY S. BERMAN
   SO ORDERED.                                                United States Attorney

                                                                 By: /s/
                                                                    Janis Echenberg / Robert Boone
                                                                    David Zhou / Matthew Podolsky
  HON. VALERIE CAPRONI                                              Assistant United States Attorneys
  UNITED STATES DISTRICT JUDGE                                      (212) 637-2597/2208/2438/1947
  12/28/2018
          cc: Counsel of record (via ECF)
